Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit(f) MASTER FORM OF DEFERRED COMPENSATION AGREEMENT AGREEMENT, made on this day of , 20, by and between , as an Eligible Director/Trustee, as defined below (the Eligible Director/Trustee) residing at and each registered investment company under the Investment Company Act of 1940, as amended (the 1940 Act) managed by Morgan Stanley Investment Management Inc. or Morgan Stanley Investment Advisors Inc. (each a Fund and collectively the Funds) for which the Eligible Director/Trustee serves from time to time as a director or trustee. WITNESSETH : WHEREAS, the Funds have selected the Eligible Director/Trustee to serve as a director or trustee for the Board of Directors/Trustees of such Fund, and the Eligible Director/Trustee has agreed to serve in such capacity; WHEREAS, the Funds and the Eligible Director/Trustee desire to enter into an agreement whereby the Funds will provide to the Eligible Director/Trustee a vehicle under which the Eligible Director/Trustee can defer receipt of directors fees payable by the Funds; WHEREAS, each Fund, if any, listed on Exhibit A hereof for which a box is checked on Exhibit A has previously entered into an agreement with the Eligible Director/Trustee (the Prior Agreement), dated , , whereby the Fund has provided to the Eligible Director/Trustee a vehicle under which the Eligible Director/Trustee has deferred receipt of directors fees payable by the Fund; and WHEREAS, each Fund listed on Exhibit A hereof for which a box is checked on Exhibit A and the Eligible Director/Trustee both desire that this Agreement amend and restate the Prior Agreement with respect to such Fund, as appropriate. NOW, THEREFORE, in consideration of the mutual covenants and obligations set forth in this Agreement, the Funds and the Eligible Director/Trustee hereby agree as follows: 1. DEFINITIONS OF TERMS AND CONSTRUCTION . Definitions .
